 



EXHIBIT 10.03
EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

                  Lender: JPMorgan Chase Bank, N.A.  
 
           
 
  By:   /s/ Anthony W. White    
 
           
 
      Name: Anthony W. White    
 
      Title: Vice President    

          Agreed and accepted:
 
        MARTIN MARIETTA MATERIALS, INC.
 
       
By:
  /s/ Anne H. Lloyd    
 
 
 
Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as      Administrative Agent
 
       
By:
  /s/ Anthony W. White    
 
 
 
Name: Anthony W. White    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            Lender: Wachovia Bank, National Association
      By:   /s/ Andrea S. Chen         Name:   Andrea S. Chen        Title:  
Vice President     

          Agreed and accepted:
 
        MARTIN MARIETTA MATERIALS, INC.
 
       
By:
  /s/ Anne H. Lloyd    
 
 
 
Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as      Administrative Agent
 
       
By:
  /s/ Anthony W. White    
 
 
 
Name: Anthony W. White    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            Lender: Bank of America, N.A.
      By:   /s/ Charles R. Dickerson         Name:   Charles R. Dickerson       
Title:   Managing Director     

          Agreed and accepted:    
 
        MARTIN MARIETTA MATERIALS, INC.    
 
       
By:
  /s/ Anne H. Lloyd    
 
       
 
  Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as          Administrative Agent    
 
       
By:
  /s/ Anthony W. White    
 
       
 
  Name: Anthony W. White    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            Lender: BNP Parribas
      By:   /s/ John Stacy         Name:   John Stacy        Title:   Senior
Managing Director     

                  By:   /s/ Brad Ellis         Name:   Brad Ellis       
Title:   Vice President     

          Agreed and accepted:  
 
        MARTIN MARIETTA MATERIALS, INC.
 
       
By:
  /s/ Anne H. Lloyd    
 
       
 
  Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as      Administrative Agent
 
       
By:
  /s/ Anthony W. White    
 
       
 
  Name: Anthony W. White    
 
  Title: Vice President    



 



--------------------------------------------------------------------------------



 



EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            Lender: Wells Fargo Bank, N.A.
      By:   /s/ Horace Jennings         Name:   Horace Jennings        Title:  
Vice President     

          Agreed and accepted:    
 
        MARTIN MARIETTA MATERIALS, INC.    
 
       
By:
  /s/ Anne H. Lloyd    
 
       
 
  Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as          Administrative Agent    
 
       
By:
  /s/ Anthony W. White    
 
       
 
  Name: Anthony W. White    
 
  Title: Vice President    



 



--------------------------------------------------------------------------------



 



EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     under the Credit Agreement
     referred to below
270 Park Avenue
New York, NY 10017
Gentlemen:
     The undersigned hereby agrees to extend, effective June 2, 2006, the
Termination Date under the Credit Agreement dated as of June 30, 2005 (as
amended from time to time, the “Credit Agreement”) among Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Bank of America, N.A., BNP Paribas, Branch Banking and Trust Company
and Wachovia Bank, National Association, as Co-Syndication Agents, for one year
to June 30, 2011. Terms defined in the Credit Agreement are used herein with the
same meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            Lender: Branch Banking and Trust Company
      By:   /s/ Jack M. Frost         Name:   Jack M. Frost        Title:  
Senior Vice President     

          Agreed and accepted:  
 
        MARTIN MARIETTA MATERIALS, INC.
 
       
By:
  /s/ Anne H. Lloyd    
 
       
 
  Name: Anne H. Lloyd    
 
  Title: Sr. Vice President, CFO    
 
        JPMORGAN CHASE BANK, N.A., as      Administrative Agent
 
       
By:
  /s/ Anthony W. White    
 
       
 
  Name: Anthony W. White    
 
  Title: Vice President    

 